Title: To Thomas Jefferson from Madame d’Houdetot, 16 September 1789
From: Houdetot, Elisabeth Françoise Sophie de La Live Bellegarde, Comtesse d’
To: Jefferson, Thomas



au marais par arpajon ce 16 septembre

Je recois, Monsieur, le billet que vous me faites l’honneur de m’ecrire. Je suis bien affligée de ne pas avoir encore une fois le plaisir de vous voir avant vostre depart. Ce plaisir, toujours trop rare pour moy, sera bien regretté, j’espere qu’il ne sera pas sans retour. Vous nous laissés dans une crise qui n’est pas prete à finir et dont on a peine encore à prevoir le terme. Oseray je vous prier de vouloir bien vous charger de ces deux lettres. Je vous envoye celle de nostre Respectable docteur ouverte. Seroit ce trop d’indiscretion de vous prier dans vostre traversée de la luy faire traduire en anglois. Vous y verres mes sentimens sur nostre position actuelle. Je pers en vous la personne dont les lumieres et le caractere me donnoient le plus de confiance quand La mienne commencoit à s’ébranler. Laissés moy esperer que vous me conserverés quelque interets et quelque souvenir et que vous voudrés bien prononcer mon nom entre le venerable et cher Docteur franklin et vous. Je fais des voeux pour vostre voyage et surtout pour vostre retour. Je termine ma lettre sans complimens, vous avés connu tous mes sentimens pour vous qui ne changeront point, et qui n’ont pas besoin de cette formule pour vous persuader de leur verité.

La Ctesse d houdetot



Je compte arriver à Paris le 22 au soir. Si le hazard faisoit que vous ne fussiés pas party, peut estre pourrois je vous venir voir le mercredy 23 au matin. Je pense que vous emportés avec vous les papiers les plus interessans de ce pays et que vous voudrés bien les faire lire a M. de Crevecoeur a qui je suis bien fachée de nestre pas a portee de les envoyer dans le moment.

